JOHNSTONE, Justice
(concurring in the result).
History suggests that Amendment No. 382 means only that, by local referendum, Bibb County can supplement the court costs or officials’ compensation set statewide by general law. History does not suggest that the voters (statewide) who approved Amendment No. 832 ever intended that Bibb County could locally diminish court costs or officials’ salaries set statewide by general act. The second paragraph of Amendment No. 332 can and should be construed to govern only the preservation or abolition of laws applicable *720only to Bibb County and existing when Amendment No. 332 was adopted.